                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00578-GCM
 MARGARET M. MANOS,
 PAUL MANOS,

                 Plaintiffs,

    v.                                                              ORDER

 FREEDOM MORTGAGE
 CORPORATION,

                 Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning John J. Berry (Doc. No. 14).


         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.


         In accordance with Local Rule 83.1(B), Mr. Berry is admitted to appear before this court

pro hac vice on behalf of Defendant Freedom Mortgage Corporation.


         IT IS SO ORDERED.


                                       Signed: September 16, 2020




          Case 3:19-cv-00578-GCM Document 15 Filed 09/17/20 Page 1 of 1
